Title: From George Washington to the Society of the Cincinnati, 31 October 1786
From: Washington, George
To: Society of the Cincinnati

 

Sir,
Mount Vernon in Virginia 31st Octo. 1786

I take this early opportunity, in my character of President of the Cincinnati, of announcing to you, that the triennial General Meeting of the Society is to be convened at the City of Philadelphia on the first Monday of May in the year 1787.
As it will not be in my power (for reasons which I shall have the honor of immediately communicating) to attend the next General Meeting; and as it may become more and more inconvenient for me to be absent from my Farms, or to receive appointments which will divert me from my private affairs; I think it proper also to acquaint you, for the information of your Delegates to the General Meeting, that it is my desire not to be reelected to the Presidency, since I should find myself under the necessity of declining the acceptance of it.
The numerous applications for information, advice, or assistance which are made to me in consequence of my military command; the multiplicity of my correspondencies in this Country as well as in many parts of Europe; the variety & perplexity of my own private concerns, which, having been much deranged by my absence through the war, demand my entire & unremitting attention; the arduousness of the task, in which I have been as it were unavoidably engaged, of superintending the opening the navigation of the great rivers in this State; the natural desire of tranquility and relaxation from business, which almost every one experiences at my time of life, particularly after having acted (during a considerable period) as no idle spectator in uncommonly busy & important scenes; and the present imbecility of my health, occasioned by a violent attack of the fever & ague, succeeded by rheumatick pains (to which till of late I have been an entire stranger); will, I doubt not, be considered as reasons of sufficient validity to justify my conduct in the present instance.
Although the whole of these reasons could not have before operated; yet, in conformity to my determination of passing the remainder of my days in a state of retirement, I should certainly have refused to accept the office of President with which I was honored in 1784, but from an apprehension that my refusal, at that time, might have been misrepresented as a kind of dereliction

of the Society on my part, or imputed to a disapprobation of the principles on which it was then established. To convince the opposers of the Institution, should any such remain, that this was not the fact; and to give no colourable pretext for unreasonable attacks; I prevailed upon myself to accept the appointment with a view of holding it only until the next election:before which time I expected the jealousy that had been excited, would subside—and this, I am happy to be informed, has universally taken place.
Highly approving as I do, the principles on which the Society is now constituted; and pleased to find, so far as I have been able to learn from reiterated enquiries, that is is acceptable to the good people of the United States in general; it only remains for me to express the sense I entertain of the honor conferred by the last General Meeting in electing me their President, and to implore in future the benediction of Heaven on the virtuous Associates in this illustrious Institution.
During the residue of my continuance in Office, I shall be constantly ready to sign such Diplomas as may be requisite for the members of your State Society, being sincerely desirous of giving every possible proof of attachment, esteem, & affection for them; as well as of demonstrating the sentiments of perfect consideration & respect with which I have the honor to be Sir Yr most Obedt and most Hble Servt

Go: Washington


P.S. I have thought it expedient to forward a transcript of this circular address to Majr Genl Gates, Vice President of the Society: In order that the General Meeting may suffer no embarrassment for want of an official character to preside at the opening of it. G.W.

